TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00064-CV


                                     In re Nicolette Rivera


                                        M. F., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




             FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY,
                            NO. D-1-FM-14-005653,
            THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING

                              ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of M. F. The subject of this

proceeding is Nicolette Rivera, appellant’s attorney.

               Appellant filed his notice of appeal on February 2, 2016, and his brief was due

March 21, 2016. On March 23, 2016 we ordered counsel to file appellant’s brief no later than

April 7, 2016. To date, appellant’s brief has not been filed. Rivera has represented to this court

that she intends to seek an order from the trial court allowing her to withdraw as attorney of

record for appellant and substituting John M. Sigman in her place. To date, no such order has

been filed with this Court.

               Therefore, it is hereby ordered that Nicolette Rivera shall appear in person before

this Court on Wednesday, May 11, 2016, at 1:30 p.m., in the Third Court of Appeals courtroom,
located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis

County, Texas, to show cause why she should not be held in contempt and have sanctions

imposed for her failure to obey our March 23, 2016 order. This order to show cause will be

withdrawn and Nicolette Rivera will be relieved of her obligation to appear before this Court as

ordered above if the Clerk of this Court receives appellant’s brief on or before May 9, 2016.

               It is ordered on April 19, 2016.



Before Justices Puryear, Goodwin, and Field